                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



CYBERGENETICS CORP.,                                   Case No. 5:19-cv-001197-SL

             Plaintiff,                                Judge Sara Lioi

      v.                                               STIPULATED ORDER RELATING TO
                                                       THE DISCOVERY OF
INSTITUTE OF ENVIRONMENTAL SCIENCE                     ELECTRONICALLY STORED
AND RESEARCH and NICHEVISION, INC.,                    INFORMATION (“ESI”)
             Defendants.


      The parties to this Stipulated ESI Order have agreed to the terms of this Order; it is

ORDERED:

       1.      Introduction.    Plaintiff,   Cybergenetics   Corp.    (“Cybergenetics”),    and

Defendants, Institute of Environmental Science and Research (“ESR”) and NicheVision, Inc.

(“NicheVision”), adopt the following protocol relating to the discovery of electronically stored

information in the above captioned proceedings, including any appeals thereto.

       2.      Discovery disclosures.

             a.      No later than seven (7) days after filing this protocol the parties shall

      exchange the following information:

                     (i)     A list of the most likely custodians of relevant electronically

                             stored information (“identified custodians”), including a brief

                             description of each person’s title, responsibilities, and current

                             employment status.
               (ii)    The name of the individual who shall serve as that party’s “e-

                       discovery coordinator” (see ¶ 3).

       b.      No later than January 10, 2019, the parties shall exchange the following

information:

               (i)     A list of each relevant electronic system that has been in place since

                       October 1999 for Plaintiff and 2011 for Defendants and a general

                       description of each system, including the nature, scope,

                       character, organization, and formats employed in each system. The

                       parties should also include other pertinent information about their

                       electronically stored information and whether that electronically

                       stored information is of limited accessibility. Electronically stored

                       information of limited accessibility may include those created or

                       used by electronic media no longer in use, maintained in

                       redundant electronic storage media, or for which retrieval

                       involves substantial cost.

               (ii)    The name of the individual designated by a party as being most

                       knowledgeable regarding       that   party’s   electronic   document

                       retention policies (“the retention coordinator”), as well as a

                       general description of the party’s electronic document retention

                       policies for the systems identified above (see ¶ 7).

               (iii)   Notice of any problems reasonably anticipated to arise in connection

                       with e-discovery.




                                           -2-
        c.      Where the “retention coordinator” of ¶ 2(a)(ii) or the “e-discovery

coordinator” of ¶ 2(b)(ii) is a third-party consultant entity, reference to such

coordinator(s) in this Protocol may be to the third-party consultant entity rather than to an

individual.

        d.      No party needs to preserve or search for ESI from custodians or sources

not identified by that party per ¶ 2(a)-(b), unless subsequently requested by opposing

counsel in the course of discovery for good cause. A party failing to use good faith for

the identification per ¶ 2(a)-(b) is subject to sanctions, including paying the other side’s

attorney fees incurred as a result of the failure.

        e.      The following categories of ESI are not discoverable and need not be

preserved:

                (i)     “deleted,” “slack,” “fragmented,” or “unallocated” data on hard

                        drives or solid state drives;

                (ii)    random access memory (RAM) or other ephemeral data;

                (iii)   on-line access data such as temporary internet files, history, cache,

                        cookies, etc.;

                (iv)    data in metadata fields that are frequently updated automatically,

                        except as expressly required by Appendix A hereto for date last

                        accessed and date last modified;

                (v)     backup data that is substantially duplicative of data that is more

                        accessible elsewhere;

                (vi)    other forms of ESI not listed here whose preservation requires

                        extraordinary affirmative measures that are not utilized in the




                                          -3-
                             ordinary course of business, in which case the party will disclose

                             any such forms to all other parties as inaccessible ESI;

                     (vii)   voicemail;

                     (viii) cloud-based social media;

                     (ix)    ESI on cellular telephones, portable media players (e.g., iPod or

                             MP3 player), handheld personal digital assistants (PDAs);

                     (x)     ESI on tablets that is substantially duplicative of data that is more

                             accessible elsewhere;

                     (xi)    ESI filtered out by spam and/or virus filtering software, so long as

                             the criteria underlying the filtering are reasonable;

                     (xii)   server, system, or network logs; and

                     (xiii) system files (e.g., .EXE, .DLL, .SYS, etc.) not created for or

                             provided with STRmix or TrueAllele (see also ¶ 6(f)(i)).

             f.      Nothing in this Section relieves a party from its obligation to preserve

      evidence it knows may be relevant to any party’s claim or defense.

       3.      E-discovery coordinator. In order to promote communication and cooperation

between the parties, each party shall designate a single individual through which all e-

discovery requests and responses are coordinated (“the e-discovery coordinator”). Regardless

of whether the e-discovery coordinator is an attorney (in-house or outside counsel), a third

party consultant, or an employee of the party, he or she must be:

             a.      Familiar with the party’s electronic systems and capabilities in order to

      explain these systems and answer relevant questions.




                                               -4-
                b.      Knowledgeable about the technical aspects of e-discovery, including

        electronic document storage, organization, and format issues.

                c.      Prepared to participate in e-discovery dispute resolutions.

        At all times, the attorneys of record shall be responsible for responding to e-discovery

requests. However, the e-discovery coordinators shall be responsible for organizing each party’s

e-discovery efforts to insure consistency and thoroughness and, generally, to facilitate the e-

discovery process. The ultimate responsibility for complying with e-discovery requests rests on

the parties. Fed. R. Civ. P. 37(f).

         4.      Timing of e-discovery. Discovery of relevant electronically stored information

 shall proceed in a sequenced fashion.

                a.      After receiving requests for document production, the parties shall search

        their documents, other than those identified as limited accessibility electronically stored

        information, and produce relevant responsive electronically stored information in

        accordance with Fed. R. Civ. P. 26(b)(2).

                b.      Electronic searches of documents identified as of limited accessibility

        shall not be conducted until the initial electronic document search has been completed.

        Requests for information expected to be found in limited accessibility documents must be

        narrowly focused with some basis in fact supporting the request.

                c.      On-site inspections of electronic media under Fed. R. Civ. P. 34(b)

        shall not be permitted absent exceptional circumstances, where good cause and specific

        need have been demonstrated.

         5.      Search methodology. If a party intends to employ an electronic search,

 technology-assisted review, or similar technologies (e.g., predictive coding or advanced




                                                 -5-
analytics, collectively “TAR Tools”) to locate relevant electronically stored information, the

party will in good faith use a search methodology that the party believes will return a

reasonably high proportion of responsive documents, and the party will log its search

methodology. Neither party is entitled to the other’s search methodology, but disclosure of

search methodology may be compelled by a showing of good cause.

       6.      Format.

              a.       TIFF/Native File Format Production. The default production format will

      be black-and-white Group IV single-page TIFF (300 DPI) with corresponding multi-page

      text and necessary load files. The load files will include an image load file as well as a

      metadata (.dat) file with the metadata fields identified below on the document level to the

      extent available. However, spreadsheets (e.g., Microsoft Excel), databases, audio files,

      videos, computer-aided design (CAD) files, and other files that do not render into image

      format consistently and presentation formats (e.g., Microsoft PowerPoint) shall be

      produced in their native form with a placeholder TIFF image stating “Document

      Produced Natively,” unless such files contain redactions, in which case the files will be

      produced in TIFF format. When converting an electronic document to a PDF or TIFF

      format, the producing party shall ensure that any track changes, markups, comments,

      notes (including notes in a Power Point or other presentation document), annotations, or

      similar features contained in the document are visibly displayed in the image generated

      from the file.

              b.       Database. If ESI stored in a database is responsive to a document

      production request, the producing party may respond to the request by producing a

      generated report of, or a usable export file with, the responsive ESI, and need not produce




                                              -6-
the entire database.   Documents collected from databases not tied to an individual

custodian will be identified by “DMS” or similar as the custodian.

       c.      Numbering/Endorsement. All produced Discoverable Information will

have a unique Control ID assigned, regardless of the format of the Discoverable

Information. The Control ID will be generated so as to identify the producing party. The

Control ID will not include the full names of any parties. For Discoverable Information

produced in TIFF image format, each TIFF image will have a legible, unique page

identifier (“Bates Number”) electronically “burned” onto the image at a location that is

unlikely to obscure relevant information from the source document. A producing party

should be consistent in the Bates Number prefixes it uses across its productions. In the

case of materials deemed confidential in accordance with any applicable federal, state, or

common law, or any protective order or confidentiality stipulation entered into by the

parties, a confidentiality designation may be “burned” onto the document’s image at a

location that is unlikely to obscure relevant information from the source document.

Should a Bates Number or confidentiality designation obscure information from the

source document that the receiving party wishes to see, the receiving party may request

the source document without such obscurement by identifying its Bates Number to the

producing party and the producing party will promptly produce a substitute, unobscured

document. This section is not intended to require a party to review all Bates-numbered

materials prior to production.

       d.      Hard-copy Documents. Where practicable, hard-copy documents will be

scanned and produced in electronic format by the producing party. Any such hard-copy




                                       -7-
documents produced in electronic format pursuant to this paragraph will be considered

“Hard Copy” for purposes of complying with Appendix A hereto.

       e.     Metadata Fields and Processing.

              (i)    Metadata Fields: For email, the parties shall provide all applicable

                     email metadata fields outlined in Appendix A and associated with

                     each document produced, to the extent they are reasonably

                     available from the source of collection. For non-email electronic

                     documents (such as Microsoft Word), the parties shall provide all

                     applicable non-email ESI metadata fields outlined in Appendix A

                     and associated with each electronic document produced, to the

                     extent they are reasonably available from the source of collection.

                     For hard copy documents that are produced by a party (as opposed

                     to being made available for inspection), the parties shall provide all

                     applicable metadata fields associated with hard copy outlined in

                     Appendix A for each document produced to the extent they are

                     reasonably available.

              (ii)   Required Metadata: No party has an obligation to create or

                     manually code metadata fields that are not automatically generated

                     by the processing of the ESI or that do not exist as part of the

                     original metadata of the electronic document, with the exception of

                     the following as described in Appendix A: (a) BegBates, (b)

                     EndBates, (c) Custodian, (d) Confidentiality, (e) OCR Path (f)

                     Producing Party; (g) Production Volume, and (h) Redacted (y/n),




                                      -8-
                      which should be populated regardless of whether the fields can be

                      populated pursuant to an automated process.

              (iii)   Time Zone: ESI items shall be processed in a manner that

                      preserves their existing time, date, and time-zone metadata (e.g.,

                      the email of a Document Custodian located in Pennsylvania will be

                      processed as Eastern Time, while a Document Custodian located in

                      California will be processed as West Coast Time). If GMT time

                      zone is used, then a time-zone offset metadata field must be

                      provided indicating the original time zone in which the custodian

                      of the document received or authored the document.

              (iv)    Searchable Text File Specifications. Each party shall provide fully

                      searchable text files. Extracted text should be included for all

                      records, with the exception of those records that originated as hard

                      copy or redacted documents or those records where text cannot be

                      extracted. For hard copy documents, OCR text will be provided.

                      For redacted documents, OCR text for the redacted version will be

                      provided. Text must be produced as separate text files, not as fields

                      within the .DAT file. The full path to the text file should be

                      included in the .DAT file.

       f.     Pre-Production Filtering. To the extent reasonably feasible, the parties will

comply with the following:

              (i)     Deduplication: A producing party shall use commercially

                      reasonable efforts to globally de-duplicate (across custodians)




                                       -9-
        identical ESI within their own productions, based upon a

        commercially accepted method (e.g., MD5 or SHA-1 hash values).

(ii)    De-NISTing. Electronic file collections will be De-NISTed,

        removing commercially available operating system and application

        file information contained on the current NIST file list.

(iii)   Zero-byte Files. The parties shall filter out stand-alone files

        identified as zero-bytes in size.

(iv)    Email Threading. The Parties may use “email thread suppression.”

        To the extent a Party uses email thread suppression, the Party will

        make reasonable efforts to produce a unique thread identifier for

        each thread, which will correlate two emails that have been

        identified to be part of the same thread, but that do not meet the

        criteria described in this paragraph of having a derivative email

        that fully represents a previous email. As used in this Protocol,

        email thread suppression means reducing duplicative production of

        email threads by producing the most inclusive email containing the

        thread of emails, as well as all attachments within the thread, and

        excluding emails constituting duplicates of emails within the

        produced string. For purposes of this paragraph, only email

        messages in which the parent document and all attachments are

        exactly the same will be considered duplicates. Duplicative emails

        suppressed under this paragraph need not be reflected on the

        Party’s privilege log. Should a receiving party wish to see any




                         -10-
                              individual email within an inclusive email thread, the receiving

                              party may request the individual email within the inclusive email

                              by identifying its Bates Number, date, and time to the producing

                              party and the producing party will promptly produce the included

                              individual email.

              g.      Native Files. After initial production in image file format is complete, a

      party must demonstrate particularized need for production of electronically stored

      information in their native format.

              h.      Redactions: The parties agree that where ESI items need to be redacted,

      they shall be produced solely in TIFF with each redaction clearly indicated. Any

      unaffected data fields specified in Appendix A shall be provided. For example, if

      attorney-client privilege requires that the Subject field of a document needs to be

      redacted, all other available data fields specified in Appendix A shall be provided.

              i.      Variations to Production Format. In certain circumstances, variations to

      the production format specified in this Protocol may be necessary. In such circumstances,

      the parties will meet and confer regarding the Production Format.

       7.      Retention. By no later than seven (7) days after filing this protocol, the parties

will disclose the steps each party has taken to segregate and preserve the integrity of all relevant

electronically stored information. At a minimum, the retention coordinators shall take steps to

ensure that relevant e-mail of identified custodians shall not be permanently deleted in the

ordinary course of business and that relevant electronically stored information maintained by

the individual custodians shall not be altered. By no later than fourteen (14) days after filing




                                               -11-
this protocol, each party’s counsel shall file a statement of compliance with the court that the

above procedures have been implemented.

       8.       Privilege. Electronically stored information that contains privileged information

or attorney-work product shall be governed by Federal Rule of Civil Procedure 26(b)(5)(B)

and any relevant provisions of any Protective Order entered in this case. Pursuant to Federal

Rule of Evidence 502(d), the production or inspection of documents that a producing party

claims was inadvertent and should not have been produced or disclosed because of the

attorney-client privilege, the work product immunity, or any other applicable privilege or

immunity from discovery is not and shall not be deemed to be a waiver of any such privilege

or immunity to which the party producing documents would have been entitled had the

documents not inadvertently been produced or disclosed. The use of privilege metadata and

search term screening and/or TAR Tools are reasonable measures to protect against the

disclosure of privilege information.

       9.       Privilege Logs. Each party shall use good faith efforts in determining the

reasonable technology and processes to identify and log privileged Discoverable Information.

               a.     No party is required to list on a privilege log information generated on or

      after May 24, 2019, if privileged or protected as work product, absent a showing of good

      cause.

               b.     If a producing party identifies portions of Discoverable Information that

      are privileged and redacts such portions of the Discoverable Information on that basis, the

      producing party must log the fact of redaction, provided however that a party need not

      provide a log entry where the face of the redacted Discoverable Information provides the

      information that otherwise would appear on a log.




                                              -12-
              c.     For each privileged or work-product-protected (“Protected”) email chain,

      the disclosing party may provide the required privilege-log information for the top (i.e.,

      most recent) email in the email chain and also list the total number of emails in that

      chain, which may be based on the Conversation Index of that chain. An “email chain” as

      used in this paragraph means a single file that contains multiple emails sequentially in the

      body of the file (e.g., forwards or replies), not separate files that contain emails related in

      the same conversation. If one Protected email chain is subsumed within another, larger

      Protected email chain, both email chains will be logged. This section does not relieve a

      party from producing any non-Protected emails within a Protected email chain.

       10.     Costs. The court will apportion the costs of electronic discovery upon a

showing of good cause, in accordance with Federal Rule of Civil Procedure 26(c)(1)(B).

        11.    Discoverability and Admissibility. Nothing in this Protocol shall be construed

to affect the admissibility of Discoverable Information. All objections to the discoverability or

admissibility of any Discoverable Information are preserved and may be asserted at any time.

        12.    Discovery Requests. With each issued interrogatory; request for production of

documents, ESI, or things; or request for admission, per Federal Rules of Civil Procedure 33,

34, or 36, the party seeking discovery will provide a copy of the interrogatory, request for

production, or request for admission in an editable, Microsoft Word format to facilitate

responses.

        13.    Modification. Any practice or procedure set forth herein may be varied by

agreement of the parties, which will be confirmed in writing, where such variance is deemed

appropriate to facilitate the timely and economical exchange of Discoverable Information. Any

party that seeks to deviate from or exceed the discovery parameters set forth herein, must




                                               -13-
 obtain leave of Court to do so unless all parties otherwise consent in writing. Before seeking

 Court intervention, the parties shall meet and confer in good faith regarding any modification.



IT IS SO ORDERED.



Date: ____________                                   ____________________________________
                                                     HONORABLE SARA LIOI
                                                     U.S. DISTRICT JUDGE

STIPULATED TO BY THE PARTIES:

[Effective Date when filed with the Court]

       /s/ Mark M. Supko

Counsel for Plaintiff

       /s/ John M. Skeriotis

Counsel for Defendant



Dated: December 23, 2019                         /s/ Mark M. Supko
                                                 Mark M. Supko (admitted pro hac vice)
                                                 Siri M. Rao (admitted pro hac vice)
                                                 CROWELL & MORING LLP
                                                 1001 Pennsylvania Avenue NW
                                                 Washington, DC 20004
                                                 Telephone: (202) 624-2500
                                                 Facsimile: (202) 628-5116
                                                 msupko@crowell.com

                                                 Pilar R. Stillwater (admitted pro hac vice)
                                                 CROWELL & MORING LLP
                                                 3 Embarcadero Center, 26th Floor
                                                 San Francisco, CA 94111
                                                 Telephone: (415) 986-2800
                                                 Facsimile: (415) 986-2827
                                                 pstillwater@crowell.com




                                              -14-
  Michael J. Garvin (0025394)
  VORYS, SATER, SEYMOUR
    and PEASE LLP
  200 Public Square
  Suite 1400
  Cleveland, Ohio 44114
  Telephone: (216) 479-6100
  Facsimile: (216) 479-6060
  mjgarvin@vorys.com

  Attorneys for Cybergenetics Corp.

  /s/ John M. Skeriotis
  John M. Skeriotis (Ohio Bar # 0069263)
  jms@etblaw.com
  Sergey Vernyuk (Ohio Bar # 0089101)
  sv@etblaw.com
  EMERSON THOMSON BENNETT, LLC
  1914 Akron-Peninsula Rd.
  Akron, OH 44313
  Telephone: (330) 434-9999
  Facsimile: (330) 434-8888

  Attorneys for Defendants Institute of
  Environmental Science and Research Limited
  and NicheVision Inc.




-15-
                     APPENDIX A: REQUIRED METADATA FIELDS

                                                                    Non- Email   Hard
Field                    Description                        Email   ESI          Copy
Bates Number Begin       Beginning page Bates number        x       x            x
Bates Number End         Ending page Bates number           x       x            x
                         Beginning production # of
BeginAttachment          parent in a family                 x       x
                         Ending production # of last
                         page of the last attachment in a
EndAttachment            family                             x       x
                         Number of attachments to an
Attachment Count         email                              x       x
                         Beginning page of parent
                         document and ending page of
Family Range             attachment range                   x       x
                         Custodian that possessed the
Custodian                document or electronic file.       x       x            x
                         All production custodians or
                         non-human production data
                         sources associated with the
AllCustodians            produced document                  x       x

File Name                File name of document                      x

File Extension           File extension of document                 x

File Size                File size in bytes                 x       x            x
                         For documents produced in
                         TIFF form, number of pages in
                         the document. For documents
                         produced in native, page count
Page Count               will be 1 (for placeholder).       x       x            x
Email Subject            Subject of email                   x
Author                   Document author                            x
From                     Email author                       x
To                       Email recipients                   x
CC                       Email copyees                      x
BCC                      Email blind copyees                x
Message ID               Email unique identifier            x
Importance               Email importance flag              x
Date Sent                Date sent (per ¶ 6(c)(iii))        x
Time Sent                Time sent (per ¶ 6(c)(iii))        x



                                            -16-
                                                                    Non- Email   Hard
Field                    Description                        Email   ESI          Copy
Date Received            Date received (per ¶ 6(c)(iii))    x
Time Received            Time received (per ¶ 6(c)(iii))    x

Date Created             Date created (per ¶ 6(c)(iii))             x
                         Date last modified (per
Date Modified            ¶ 6(c)(iii))                               x
                         Date last accessed (per
Date Accessed            ¶ 6(c)(iii))                               x
Hash Value (MD5 or       Unique electronic signature of
SHA-1)                   email or electronic file           x       x
                         Unique identifier from email
                         threading algorithm to denote
                         emails from a single thread and
                         all attachments (if using email
                         thread suppression); also known
Email Thread Family ID   as Conversation Index              x
                         Descriptor for documents that
Password Protection/     are password-protected or
Encryption               encrypted (<yes> or <no>)          x       x
Production Volume        Production volume name             x       x            x
                         Confidentiality designation
                         pursuant to the Stipulated
Confidentiality          Protective Order.                  x       x            x
                         Descriptor for documents that
                         have been redacted (<yes> or
Redacted                 <no>)                              x       x            x
                         Timezone the data was
Timezone                 processed in                       x       x
                         Path and filename for the native
                         file on production media:
                         Natives\001\001\ABC00000001
Nativelink               .XLSX                              x       x
                         Path to *.txt file containing
                         extracted or OCR text;
                         Text\001\001\ABC00000001-
Textpath                 txt                                x       x            x




                                            -17-
